Citation Nr: 0529387	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  98-15 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
status post tonsillectomy.

2.  Entitlement to an initial compensable evaluation for 
status post septoplasty.

3.  Entitlement to an initial compensable evaluation for 
liver granuloma and hepatitis.

4.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.


REPRESENTATION

Appellant represented by:	J. Gerald Lewis, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, and from March 1979 to September 1992.  This 
appeal originally came before the Board of Veterans' Appeals 
(Board) from August 1997 and April 1998 rating decisions of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).

The Board undertook development of the case in November 2002; 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  

In an October 2003 decision, the Board, in pertinent part, 
remanded the issues of entitlement to compensable evaluations 
for status post tonsillectomy, status post septoplasty, liver 
granuloma and hepatitis, hearing loss, left ear, and for a 
total disability rating based on individual unemployability, 
for additional development.  

Subsequently, a March 2005 rating action continued the prior 
denials.  The case is again before the Board.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  Competent medical evidence since September 1992 does not 
show residuals as a result of service-connected 
tonsillectomy.  

3.  Residuals of septoplasty since September 1992 have not 
been manifested by a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, or 
by marked interference with breathing space. 

4.  Service-connected liver granuloma and hepatitis is 
manifested by demonstrable liver damage with mild 
gastrointestinal disturbance.  

5.  Left ear hearing loss since September 1992 has been 
manifested by hearing acuity at level I; the veteran's non-
service-connected right ear is not considered impaired for VA 
purposes.

6.  The veteran's service connected disabilities, including 
schizophrenia, are shown to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
status post tonsillectomy are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.1, 4.3, 4.20, 4.97, 
Diagnostic Code 6516 (1994 and 2005).  

2.  The criteria for a compensable disability rating for 
status post septoplasty are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 6502 
(1994 and 2005).

3.  The criteria for a 10 percent rating for liver granuloma 
with hepatitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7345 (2001 and 2005).

4.  The criteria for a compensable disability rating for 
hearing loss of the left ear have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 U.S.C.A. § 1160 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2005).

5.  The criteria for a total disability rating for 
compensation based on individual unemployability are met.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA  
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of  letters sent to the veteran in 
September 2002 and January 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decisions on 
appeal, the October 1998 statement of the case (SOC), and the 
March 2005 supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the March 2005 SSOC.  

Finally, with respect to element (4), the January 2004 letter 
contained requests that the veteran send any treatment 
records pertinent to the claim or submit any relevant 
information on the enclosed VA Form 21-4138, Statement in 
Support of the Claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, it was 
not possible to provide notice prior to the initial August 
1997 and April 1998 rating decisions, however after the 
notices were provided the case was readjudicated in March 
2005 and an SSOC was provided to the veteran.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran examinations in 
March 1995, June 1996, and May 2003.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112  (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Increased Ratings Claims

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2005).  In every instance where the 
requirements for a compensable evaluation are not met, a 
noncompensable evaluation will be assigned.  38 C.F.R Part 4, 
§ 4.31 (2005).  At the time of an initial rating, separate, 
or staged, ratings can be assigned for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

When the criteria pertaining to rating a disability change 
during the pendency of an appeal, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran.  See, VAOPGCPREC 7-03 (2003).  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Tonsillectomy

The veteran underwent a tonsillectomy during service in 
February 1992.  Service connection for status post 
tonsillectomy was granted in November 1994.  An initial 
noncompensable evaluation was assigned from September 1992.  
The veteran disagreed with that evaluation.

Subsequent to the initiation of his appeal of the assigned 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 (2005)).

There is no specific section of the Rating Schedule for 
residuals of tonsillectomy.  Consequently, the disability 
must be rated under a closely related disease or injury in 
which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Considering, function, 
anatomical localization and symptomatology, the RO rated the 
veteran's throat disability as chronic laryngitis.  Chronic 
laryngitis is evaluated as follows: a 10 percent rating 
requires hoarseness, with inflammation of the cords or mucous 
membrane; the next higher, 30 percent, rating (the highest 
under this code) requires hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Code 6516 
(2005).

Under the version of Code 6516 in effect prior to October 7, 
1996, a compensable (10 percent) evaluation was appropriate 
where moderate laryngitis, catarrhal inflammation of cords or 
mucous membrane, and moderate hoarseness, were present.  38 
C.F.R. § 4.97, Code 6516 (1994). 

The RO has provided the veteran with both sets of rating 
criteria in the SOC.  The Board finds, therefore, that it can 
consider the original and revised rating criteria without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

A VA nose and throat examination in June 1996 noted no 
polyps.  The larynx was normal.  

A VA examination in May 2003 noted the veteran's history of 
tonsillectomy during service.  No speech impairment was 
present.  The examiner noted that "the present examination 
discloses no physical findings."

A review of the clinical evidence is essentially negative for 
objective clinical findings pertinent to this condition; the 
examinations of record have essentially been silent in 
finding actual residuals of tonsillectomy.  Thus, it cannot 
be said that the veteran warrants a compensable evaluation 
pursuant to the applicable Diagnostic Code in effect prior to 
or after October 7, 1996, and the Board also finds that the 
criteria for a compensable rating have not been met since the 
initiation of the veteran's claim for service connection.  
Fenderson, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.




Septoplasty

The veteran underwent a septoplasty during service in May 
1988.  Service connection for status post septoplasty was 
granted in November 1994.  An initial noncompensable 
evaluation was assigned from September 1992.  The veteran 
disagreed with that evaluation.

Subsequent to the initiation of his appeal of the assigned 
rating, the regulations pertaining to the evaluation of 
respiratory disorders were revised effective October 7, 1996.  
Schedule for Rating Disabilities; Respiratory System, 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. § 4.97 (2005)).

Under the criteria effective prior to October 7, 1996, a 
noncompensable evaluation was provided for traumatic 
deflection of the nasal septum with slight symptoms.  A 10 
percent evaluation was provided for marked interference with 
breathing space.  38 C.F.R. § 4.97; Diagnostic Code 6502 
(1994).  Under the criteria effective October 7, 1996, a 10 
percent evaluation may be assigned for traumatic deviation of 
the nasal septum with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97; Diagnostic Code 6502 (2005).

The RO has provided the veteran with both sets of rating 
criteria in the SOC.  The Board finds, therefore, that it can 
consider the original and revised rating criteria without 
prejudice to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993).

A VA nose and throat examination in June 1996 noted congested 
nasal turbinates.  There was no pus, and no polyps present.  
Allergic rhinosinusitis was diagnosed.  X-rays of the sinuses 
were normal.  

A VA examination in May 2003 noted the veteran's history of 
septoplasty during service.  The examiner noted that there 
was occasional nasal stuffiness, but no purulent discharge.  
There was no nasal obstruction present.  Sinus X-rays were 
normal.  The examiner noted that "the present examination 
discloses no physical findings."

A review of the clinical evidence does not demonstrate a 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or marked interference with 
breathing space.  Thus, it cannot be said that the veteran 
warrants a compensable evaluation pursuant to the applicable 
Diagnostic Code in effect prior to or after October 7, 1996, 
and the Board also finds that the criteria for a compensable 
rating have not been met since the initiation of the 
veteran's claim for service connection.  Fenderson, supra.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Liver Granuloma and Hepatitis

Service connection for liver granuloma and hepatitis was 
granted in October 1969.  A 30 percent evaluation was 
assigned from April 1969.  This disability evaluation was 
reduced to noncompensable when the veteran re-entered active 
duty in March 1979.  Following his release from active duty 
in September 1992, an August 1997 rating decision continued 
the noncompensable evaluation.  The veteran contends that he 
is entitled to a compensable evaluation.

The provisions of 38 C.F.R. § 4.114 involving the liver were 
revised, effective July 2, 2001.  Prior to July 2, 2001, 
rating criteria provided that healed  nonsymptomatic 
infectious hepatitis was rated noncompensable.  Where there 
was demonstrable liver damage with mild gastrointestinal 
disturbance, a 10 percent rating was warranted.  A 30 percent 
evaluation was assigned when there was minimal liver damage, 
and with associated fatigue and gastrointestinal disturbance 
which necessitated dietary restriction or other therapeutic 
measures.  38 C.F.R. §  4.114, Diagnostic Code 7345 (2001).

Effective July 2, 2001, chronic liver disease without 
cirrhosis, such as hepatitis B, warrants a noncompensable 
evaluation when nonsymptomatic.  A 10 percent evaluation is 
warranted when there is intermittent fatigue, malaise, and  
anorexia, or incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and  
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (described above) having a total  
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).  

On VA examination in March 1995, the veteran reported 
occasional right upper quadrant pain and occasional nausea.  
VA examination in June 1996 noted mild left liver function 
test abnormality but no documentation of cirrhosis, portal 
hypertension or hepatic insufficiency.  There was no stigma 
of chronic liver disease.  There was no history of anorexia, 
malaise, or generalized weakness.  The diagnosis was 
residuals of hepatitis Type A and B with cholelithiasis.

VA examination in May 2003 noted abnormal liver function 
tests.  There was no history of frequent vomiting, 
hematemesis, or melena.  The examiner noted that the 
veteran's complaints of fatigue, weakness, and depression 
seemed to be secondary to his sleep apnea.  He had recently 
gained weight.  There were no episodes of significant 
abdominal pain.  Liver size appeared normal.  There were no 
signs of liver disease such as palmar erythema or spiders.  
The diagnoses were chronic hepatitis C and B; hepatic 
granuloma due to schistosomiasis.

Applying the benefit of the doubt rule, 38 U.S.C.A. § 
5107(b), the Board finds that the veteran's liver granuloma 
and hepatitis is manifested by demonstrable liver damage with 
mild gastrointestinal disturbance, and thus a higher rating 
of 10 percent under the old version of Code 7345 is 
warranted.  The criteria for a rating above the 10 percent 
level, under either the old or new version of Code 7345, are  
not shown.

Additionally, a higher rating under Diagnostic Code 7324, for 
distomiasis, would require severe symptoms, which are not 
demonstrated by the record.  


Hearing Loss, Left Ear

Service connection for left ear hearing loss was granted in 
August 1997.  A noncompensable evaluation was assigned from 
September 1992.  The veteran disagreed with the initial 
evaluation. 

The rating criteria for evaluating hearing loss disorders 
were amended during the pendency of the appeal.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).  VA will consider the old 
and new regulations.

Under the criteria prior to June 10, 1999, hearing loss was 
rated on the basis of controlled speech discrimination tests, 
together with the results of pure tone audiometry tests.  See 
38 C.F.R. § 4.85 (1998).  With exceptions not here 
applicable, the results of these tests were charted on Table 
VI, as set out in the Rating Schedule, to determine the 
appropriate numeric designation of impaired efficiency (I 
through XI) to be assigned to each ear.  These numeric 
designations were then charted on Table VII, to determine the 
rating to be assigned.  Id. See, e.g., Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (indicating that 
evaluations of hearing loss are determined by a "mechanical 
application" of the rating schedule).

If service connection was in effect for only one ear, and the 
appellant did not have total deafness in both ears, the 
auditory acuity of the non-service-connected ear was 
considered normal (level I) for purposes of rating the 
service-connected disability.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 Fed. Reg. 
63,603 (Dec. 1, 1997).

Under the "new" criteria, hearing loss manifested by "normal" 
patterns of impairment is rated just as it was prior to June 
10, 1999.  See 38 C.F.R. § 4.85 (2005).  However, the 
regulations now contain certain additional provisions with 
respect to "exceptional" patterns of impairment.  These 
provisions apply when the puretone threshold at 1000, 2000, 
3000, and 4000 Hertz is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. Id. § 4.86.  In addition, 
amendments made to 38 C.F.R. § 3.383(a)(3), effective from 
December 6, 2002, provide a new method for rating unilateral 
hearing loss.

Under the revised law, if an appellant has hearing impairment 
in one ear compensable to a degree of 10 percent or more as a 
result of service-connected disability, and hearing 
impairment as a result of non-service-connected disability 
that meets the provisions of 38 C.F.R. § 3.385 in the other 
ear, VA will pay compensation as if both ears were service 
connected.  See Compensation for Certain Cases of Bilateral 
Deafness, 69 Fed. Reg. 48,148 (Aug. 9, 2004) (to be codified 
at 38 C.F.R. § 3.383(a)(3)).  See also 38 C.F.R. § 3.385 
(2005) (indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; or if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

It does not appear that the new rating criteria were 
explicitly considered by the RO or provided to the veteran.  
However, the amended regulations did not result in any 
substantive changes.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  The 
amended regulations did incorporate some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder, 
and these comments will be discussed where appropriate.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2005); 38 C.F.R. § 
4.85(b) and (e) (1998 and 2005).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination." See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," can also be used when 
the examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c).  No such certification has been received in the 
instant appeal.

As noted, disability ratings for hearing impairment are 
derived by a mechanical application of the VA Schedule for 
Rating Disabilities (Rating Schedule) to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When examined in March 1995, the veteran's service-connected 
left ear demonstrated puretone thresholds of 25, 25, 40 and 
40 decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, was 32 decibels in the left ear.  The speech 
recognition score was 94 percent in the left ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.85) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is I.

His non-service connected right ear was also examined in 
March 1995.  Results demonstrated puretone thresholds of 20, 
25, 20, 35 and 25 decibels at 500, 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 26 decibels in the right 
ear.  The speech recognition score was 96 percent in the 
right ear.  Based on these findings, the veteran's non-
service-connected right ear is not considered impaired for VA 
purposes under 38 C.F.R. § 3.385.

When examined in May 2003, the veteran's service-connected 
left ear demonstrated puretone thresholds of 30, 30, 50 and 
45 decibels at 1000, 2000, 3000 and 4000 hertz.  The average 
pure tone decibel loss, achieved by adding the thresholds at 
1,000, 2,000, 3,000, and 4,000 Hz and dividing the sum by 
four, was 39 decibels in the left ear.  The speech 
recognition score was 92 percent in the left ear.  By 
intersecting the columns in Table VI (38 C.F.R. § 4.85) for 
average pure tone decibel loss and for percent of 
discrimination, the resulting numeric designation for the 
left ear is I.

His non-service connected right ear was also examined in May 
2003.  Results demonstrated puretone thresholds of 25, 20, 
25, 35 and 30 decibels at 500, 1000, 2000, 3000 and 4000 
hertz.  The average pure tone decibel loss, achieved by 
adding the thresholds at 1,000, 2,000, 3,000, and 4,000 Hz 
and dividing the sum by four, was 28 decibels in the right 
ear.  The speech recognition score was 96 percent in the 
right ear.  Based on these findings, the veteran's non-
service-connected right ear is not considered impaired for VA 
purposes under 38 C.F.R. § 3.385.

38 C.F.R. § 4.85(f) indicates that where service connection 
is in effect for hearing impairment in only one ear, the 
auditory acuity in the nonservice-connected ear is considered 
to be normal unless there is profound deafness in that ear.  
38 C.F.R. § 4.85(f) further provides that a non-service-
connected ear will be assigned a Roman numeral designation of 
"I," subject to the provisions of § 3.383.  Here, the veteran 
does not have right ear hearing loss for VA purposes under 
3.385.  Therefore, under the prior version of the law, since 
only the veteran's left ear is service-connected and he is 
not totally deaf in his right ear, the hearing acuity of his 
right ear is considered normal and given a designation of 
"I."  VAOPGCPREC 32-97; see also Boyer v. West, 11 Vet. App. 
477, 479-80 (1998), aff'd Boyer v. West, 210 F.3d 1351 
(2000).  Accordingly, under the old criteria a designation of 
Level "I" is assigned for his service-connected left ear.  
When applied to Table VII, the numeric designations of "I" 
for the left ear and "I" for the right ear translates to a 
zero percent evaluation.

38 U.S.C.A. § 1160 was amended by the Veterans Benefits Act 
of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 
2821, effective December 6, 2002.  In particular, the phrase 
"total deafness" in the nonservice-connected ear was changed 
to "deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107-330 indicate that the intention was to 
overrule Boyer and allow VA to consider the hearing 
impairment of the nonservice-connected ear when assigning a 
rating.  See Senate Report 107-234 (August 1, 2002).

Considering these audiometric results, the veteran has level 
I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VI.  The veteran is only service-
connected for left ear hearing loss.  He does not have 
hearing loss by VA standards in the nonservice-connected 
right ear.  As noted above, the non-service-connected ear 
will be assigned a roman numeral designation of I.  See 38 
C.F.R. § 4.85(f) (2005).  The application of the Ratings 
Schedule establishes that a noncompensable evaluation for 
left ear hearing loss is warranted under Diagnostic Code 
6100, Tables VI, VII.  The veteran does not have an 
exceptional pattern of hearing loss, deafness in the right 
ear or complete hearing loss in the left ear, so 
consideration of any hearing loss in the right ear in 
assigning an evaluation is not appropriate.  See 38 U.S.C.A. 
§ 1160 (West 2002 & Supp. 2003); 38 C.F.R. 4.85 (2005).  As 
such, the Board finds that a compensable evaluation for left 
ear hearing loss, at any time since September 1992, is not 
warranted.  See Fenderson, supra.

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  

The veteran is currently service-connected for, inter alia, 
schizophrenia, paranoid type (50 percent) and sleep apnea (30 
percent); as previously discussed, this decision also grants 
a 10 percent evaluation for liver granuloma and hepatitis.  
The veteran has been in receipt of a combined evaluation of 
70 percent since May 2003.  Thus, the schedular criteria for 
TDIU are satisfied.  

The veteran was hospitalized in a VA facility for 22 days in 
March and April 1997 for treatment of his schizophrenia.  The 
discharge summary noted that he "remains unable to handle 
funds or to engage in any gainful work or occupation."

The veteran receives disability benefits from the Social 
Security Administration based primarily on his psychiatric 
disability.  On VA psychiatric examination in May 2003, the 
veteran indicated that he had not worked since 1993.  The 
examiner stated that the veteran was considered not competent 
to handle VA funds.

The medical evidence shows that the veteran has 
schizophrenia, for which he is service-connected.  SSA has 
determined the veteran is disabled due primarily to his 
psychiatric disorder, and the April 1997 VA psychiatric 
hospitalization report specifically noted that he was unable 
to handle funds or to engage in any gainful work or 
occupation.  The recent VA examination did not comment 
specifically on the veteran's ability to work, but did again 
note that he was not competent to handle VA funds.

Resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran is unemployable due to his 
service-connected disabilities.  Thus, the criteria for TDIU 
are satisfied and entitlement is granted.  


ORDER

A compensable evaluation for status post tonsillectomy is 
denied.

A compensable evaluation for status post septoplasty is 
denied.

An evaluation of 10 percent, and no higher, for liver 
granuloma and hepatitis, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

A compensable evaluation for hearing loss, left ear, is 
denied.

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


